         

Exhibit 10.1
THIRD PAYMENT EXTENSION AGREEMENT
          THIS THIRD PAYMENT EXTENSION AGREEMENT made effective the 30th day of
April, 2010 by and between DIGITAL AUDIO CORPORATION (“Company”) and DRI
CORPORATION (formerly Digital Recorders, Inc.) (“Holder”).
          WHEREAS, on April 30, 2007 Company and Holder entered into a
$344,184.50 Promissory Note that called for four (4) annual principal payments
of $86,046.12 due beginning April 30, 2008 (“Promissory Note”);
          WHEREAS, the third principal payment is due from the Company to the
Holder on April 30, 2010;
          WHEREAS, the Company has requested an extension of ninety (90) days in
which to pay said third principal payment;
          WHEREAS, the Holder agrees to allow said ninety (90) day extension
with interest to continue as set forth in the Promissory Note; and
          WHEREAS, the parties desire to extend the third payment of principal
due on April 30, 2010 as set forth herein.
          NOW, THEREFORE, for the consideration of Ten Dollars and other mutual
promises and premises made herein, the parties agree as follows:

  1.   The third principal payment due under said Promissory Note shall be
extended until July 30, 2010.     2.   In all other respects, the terms and
provisions of the Promissory Note are ratified and confirmed.

          IN WITNESS WHEREOF, the parties have signed this Third Payment
Extension Agreement the day and year first above written.

            DIGITAL AUDIO CORPORATION
      By   /s/ Donald E. Tunstall                         DRI CORPORATION
      By   /s/ David L. Turney                    

 



--------------------------------------------------------------------------------



 



          The undersigned guarantor joins in this Third Payment Extension
Agreement for acknowledgment purposes effective as of the 30th day of April,
2010.

            DOLPHIN DIRECT EQUITY PARTNERS, LP


By: Dolphin Advisors, LLC
       Its managing general partner
By: Dolphin Management Inc.
       Its managing member

      By:   /s/ Peter E. Salas         Name:   Peter E. Salas        Title:  
President     

 